Citation Nr: 1121527	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1982 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  

In January 2008, the RO issued a statement of the case with regard to eight issues including service connection for the rating ankle disability.  In his January 2008, substantive appeal, the Veteran indicated that he was appealing two issues in addition to the right ankle claim.  In March 2011 correspondence, the Veteran informed VA that he desired to limit his appeal exclusively to the issue of service connection for a right ankle disability, and the RO has certified only that issue as being on appeal.  Therefore, it is the only issue currently on appeal.  38 C.F.R. § 20.204.

The Veteran was afforded an April 2011 hearing before the undersigned at the RO (Travel Board hearing).  The hearing transcript is associated with the record.

At the Travel Board hearing, the Veteran submitted additional medical evidence and provided a waiver of review by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2010).

The issue of service connection for neuroma of the right foot has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has a current right ankle disability as a result of an injury in service. 


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records, dated in March 1983 and July 1988, confirm the Veteran's reports of in-service right ankle injuries.  Service treatment records, dated in November 2004, also show treatment for right ankle pain.  X-rays at that time revealed a slight abnormality and the radiologist commented that it could be secondary to degenerative changes.  

Shortly after separation, the Veteran underwent a VA/QTC examination in connection with the current claim.  See January 2006 VA/QTC examination report.  He informed the examiner that he injured his right ankle on several occasions during service.  He currently experienced pain and bruising.  

Upon clinical examination, the examiner appears to describe the general appearance of the right ankle as abnormal.  Right ankle dorsiflexion was to 20 degrees, but the examiner noted that there was pain at the end of motion.  Right ankle plantar flexion was to 40 degrees.  X-rays showed a tiny foreign body in the posterior right ankle tissues.  The examiner concluded; however, that the Veteran did not currently have a right ankle disability as his prior sprains had resolved.  

The Veteran submitted private podiatry treatment records.  The record showed treatment for neuroma, gout, and stress fracture, among other disorders.  They do not specifically reference right ankle sprain.  

In sum, the evidence indicates that the Veteran injured his right ankle during service and continues to experience right ankle pain.  However, the medical evidence does not include a clearly diagnosed disability. 

The United States Court of Appeals for Veterans Claims (Court) has provided guidance on the evidence necessary to meet the current disability threshold.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (current disability must be present for a valid service connection claim); See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court found that the current disability requirement is also satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if no disability is present at the time of the adjudication.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

In the case at hand, service treatment records document three instances of treatment for right ankle pain with clinical findings of an abnormality in service.  Notably, X-rays taken in November 2004 suggested that degenerative joint disease might have been present.  

Although the January 2006 VA/QTC examiner did not provide a diagnosis, right ankle X-rays taken during the examination revealed a slight abnormality and the examination documented right ankle pain.

After careful consideration of the evidence and relevant law, the Board finds that a current disability is shown, and hence, service connection is warranted.  38 C.F.R. § 3.303(b).  Although the Veteran's complaint of pain alone may not constitute a current disability, the VA/QTC examiner appears to describe the right ankle as clinically abnormal.  Further, X-rays taken at the time also confirm a slight abnormality of the right ankle.  The Board finds this evidence sufficient to meet the current disability threshold for his claim.  See id.; McLain.; Sanchez-Benitez.  

The record clearly documents a continuity of symptomatology between the in-service right ankle injuries and the current disability.  Service connection for a right ankle disability, as a residual of in-service injuries, is granted.  38 C.F.R. § 3.303(b); Id.  


ORDER

Service connection for a right ankle disability is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


